DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 01/20/2022. Claims 14-18 are withdrawn. Claims 1-13, and 19-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/458,787.
Examiner Note
Examiner encourages applicant to indicate the purpose or outcome of the independent claim. The claim is very specific but I don’t see what is the result of all the steps you are taking, please add a limitation at the end (which has a support in your specification) to further tie the other limitations with what is the result of the steps taken in the claim

Election/Restrictions response
In the restriction requirement, the Examiner required restriction to one of the following inventions under 35 U.S.C. 121. 
I. Group 1: Claims 1-13 and 19-20 are drawn to a computer-implemented method 
comprising: similarity scores based on personal identifier information and historical identifier information classified in G06F2 1/32, G06F2 1/316 and G06F21/6245, H04L9/3231. 
 Claims 14-18 are drawn to a method comprising: a correlation matrix and extracting matches via successive cancellation classified in G06F17 /16 and G06F7/78. 
Applicant elects to prosecute, without traverse, the claims drawn to Group 1 (Claims 1-13 and 19-20) and withdraw the claims drawn to Group 2 (Claims 14-18). Applicant also reserves the right to file one or more continuing applications directed to the subject matter contained in the non-elected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020).
Regarding claim 1, McDonald discloses a method comprising: collecting associated transaction information of a transaction of a member  [¶¶29,84,92, (associated transaction information) associated with a biometric information of a transaction of a user(member); and
collecting, by one or more sensors, readily accessible personal identifier information of the member [see claim 1,   (receiving via an image sensor an image data (readily accessible personal identifier information) of the user]; and
computing, by a processor, one or more similarity scores based on the collected readily accessible personal identifier information and historical readily accessible personal identifier information that was collected during previous transactions of the member [ ¶¶ 
and determining, by the processor, if there is a match between transaction information and the collected readily accessible personal identifier information based on the one or more similarity scores [ ¶84, (determining by the authenticating system 120 whether there is a match between the identifier associated with the biometric information and the received image based on the confidence score].
Regarding claim 2, McDonald discloses wherein the associated transaction information comprises a timestamp of the transaction of the member, member identity, transaction location, and other information collected during the transaction [¶¶3, 49, 72, 82-location information; ¶82, timestamp information; ¶¶84-85, member information and other information].
Regarding claim 5, McDonald discloses wherein readily accessible personal identifier information comprises biometric information that comprises one of more of the following: profile picture, voice profile, fingerprint, gait, and other features that can be mapped to the member [¶¶61-62, (the image data comprises biometric information that comprises fingerprint that can be compared (mapped) to the user].
Regarding claim 7, McDonald discloses further comprising, validating an identity of the member if the match is determined [
Regarding claim 8, McDonald discloses, wherein the one or more sensors comprise one or more cameras operable to acquire one or more images for facial recognition [¶ 70, claims one and 7, the image sensor comprises camera 322 configured to capture image for facial recognition].
Regarding claim 9, McDonald discloses collecting,  by one or more other sensors, other biometric information of member's activity in a member's facility [¶¶ 22-23,75,84,  facial recognition information…retina scan or iris scan, as well as a fingerprint or some other uniquely identifiable trait or characteristic of a person. In some embodiments, a gesture dynamically performed in real-time may include a formation of a hand, such as in a fist or with fingers spread apart, or one or more fingers formed in a recognizable formation…].
Regarding claim 19, the subject matter of independent claim 19 contains the corresponding features as the method of claim 1 expressed respectively in analogous terms and additionally the features disclosed in 19: McDonald discloses validating an identity of the member if the match is determined[¶85,  (authenticating (validating) an identity of the member upon determining the match].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020) and further in view of US Patent No. (US2010/0004305) issued to Ganapathy (Filed in IDS 02/08.2020).
Regarding claim 3, McDonald does not explicitly disclose, however Ganapathy discloses wherein the readily accessible personal identifier information comprises non-biometric information that comprises one or more of the following: ear buds, glasses, earrings, clothes, bags, hats, and signatures of electronic devices[¶¶42,47, 49, (the first collection of information (readily accessible personal identifier information) comprises cryptographic hash functions (non-biometric information) that include keying materials (signatures) for each of a portable device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide the readily accessible personal identifier information comprises non-biometric information that comprises one or more of the following: ear buds. glasses1 earrings, clothes, bags, hats, and signatures of 
Regarding claim 4, McDonald does not explicitly disclose, however Ganapathy discloses wherein the signatures of electronic devices is a MAC address, Bluetooth address (BD_ADDR), or other unique ID of the electronic devices [¶47, (the keying materials of each of the portable device includes unique identifiers of the portable device]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide wherein the signatures of electronic devices is a MAC address, Bluetooth address 118D_ADDR", or other unique ID of the electronic devices, as taught by GANAPATHY. in order to gain the advantage of establishing secure communication (See GANAPATHY; paragraph (0077]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020) and further in view of Jafarifesharaki (WO2014160538A2) (Filed in IDS 02/08.2020).
Regarding claim 6, McDonald does not explicitly disclose, however Jafarifesharaki discloses wherein a profile picture is a group of pictures belonging to one member member [page 13, lines 14-20, a profile image of a gym member utilizes one or more self-images taken to create a profile]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide wherein a profile picture is a group of pictures belonging to one member, as taught by Jafarifesharaki, in order to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) ( Filed in IDS 02/08.2020) and further in view of US patent no. 2004/0019855( Filed in IDS 02/08.2020) issued to Anderson.
Regarding claim 10, McDonald does not explicitly disclose, however, Anderson discloses communicating a status and activities of the member at a member's facility to a third party  [¶¶24,27,34, (distributing available (status) fitness records and exercise activities of the member at a gym (member's facility) to a third party].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide communicating a status and activities of the member at a member's facility to a third party, as taught by Anderson  in order to gain the advantage of providing exercise metrics to third parties who have an interest in the health and well-being of particular health club members for providing professional counseling services efficiently at prevailing price levels (See Anderson; paragraph [0007)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) ( Filed in IDS 02/08.2020) and further in view of US patent no. 2013/0326229 ( Filed in IDS 02/08.2020) issued to Shinichi Eguchi.
Regarding claim 11, McDonald  does not explicitly disclose, however, Eguchi discloses wherein for each readily accessible personal identifier information, a similarity score is computed against all profiles of the member[¶¶34,96-97, 103, 112, a similarity score is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide wherein for each readily accessible personal identifier information, a similarity score is computed against all profiles of the member, as taught by Eguchi, in order to gain the advantage of improving the false rejection rate (See Eguchi; paragraph [0039]).

Claims 12-13 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) ( Filed in IDS 02/08.2020) and further in view of US patent no. 2014/0230032 ( Filed in IDS 02/08.2020) issued to Duncan.
Regarding claim 12, McDonald further discloses wherein the readily accessible personal identifier information comprises collected biometric information [¶61, the image data comprises a "signature" pattern of facial changes (collected biometric information)].
 McDonald does not explicitly disclose, however Duncan discloses the readily accessible personal identifier information comprises collected biometric information and collected non-biometric information [¶¶27-28, 55, (the bank identification information (readily accessible personal identifier information) comprises captured biometric information and previously received non-biometric information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide the readily accessible personal identifier information comprises collected biometric information and 
Regarding claim 13, wherein the determination of if there is a match is based on the transaction information and the collected biometric information, or 2) the transaction Customer No. 38062 2220148-2239PATENT information and the collected non-biometric information, or 3) the transaction information and the collected biometric information and the collected non-biometric information, or 4) item 3) and historical biometric information.  
McDonald, in view of Duncan, discloses the method of claim 12. Modified McDonald further discloses wherein the determination of if there is the match is based on the transaction information and the collected biometric information. or 2) the transaction information and the  collected non-biometric information, or 3) the transaction information and the collected biometric information and the collected non-biometric information. or 4) item 3) and historical biometric information [¶¶61, 84, determining by the authenticating system 120 whether there is the match based on the identifier and “signature" pattern of facial changes].
Regarding claim 20, this claim is interpreted and rejected for the same rational set forth in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson (US7778933) [system and method for categorizing transaction]. 
Agarwal (US2015/0348045) [system and methods for implementing transactions based on facial recognition].
Duncan (US2014/0229380) [NOVELTY - The method involves receiving a request to authenticate a person by a centralized computer (120), where the request to authenticate includes first biometric information. The first biometric information is compared with 
Minnis (US2011/0093385) [Customer identification of transaction and financial transaction record matching].
Wilson (US10789586) [Transaction verification based on a transaction identifier and associated location data].

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496